Barry L. Arbuckle Valley Center City Attorney 106 W. Douglas, Suite 923 Wichita, Kansas  67202-3392
Dear Mr. Arbuckle:
You ask whether the Kansas Open Meetings Act (KOMA) applies when a majority of a quorum of city council members gather in a local church to jointly pray for wisdom and guidance at the later council meeting. You state that no specific council topics are discussed or debated. Although not relevant to our opinion, the local press and public are free to attend.
The KOMA only applies to gatherings that meet the KOMA's specific definition of a "meeting":
  "As used in this act, `meeting' means any gathering, assembly, telephone call or any other means of interactive communication by a majority of a quorum of the membership of a body or agency subject to this act for the purpose of discussing the business or affairs of the body or agency."1
This definition presents three elements, all of which must be met before there is a meeting:
1) A gathering, assembly, etc.,
2) by a majority of a quorum, and
  3) for the purpose of discussing the business and affairs of the body or agency.
The church prayer gathering you describe satisfies the first two elements, but not the third. Previously this office has opined that mere attendance as observers by a majority of a quorum of a city council at a meeting of a city administrative board does not trigger the KOMA as to the council, as long as the council members do not actually engage in discussion of city business.2 Likewise, this office has previously opined that a majority of a quorum of the governing body of a city may attend, and participate in the discussions at, educational conferences held by the League of Kansas Municipalities, as long as the discussion is general in nature and not about specific city business.3
One of the most common KOMA complaints this office receives is in the nature of two of three county commissioners being observed sitting at the same table in the local Dairy Queen after a County Commission meeting. Eating ice cream together, however, is not illegal. As long as the conversation is something in the nature of the high school football team's recent victory or whether it is too early in the spring to go crappie fishing — rather than whether the Weed Supervisor's budget should be increased to combat an outbreak of sericea lespedeza — the KOMA is not triggered.
A prayer gathering at which the council members pray for guidance and wisdom is generally not the discussion of the specific business and affairs of the council and is therefore not subject to the KOMA.
Very truly yours,
                             CARLA J. STOVALL Attorney General of Kansas
                             Steve Phillips Assistant Attorney General
CJS:JLM:SP:jm
1 K.S.A. 75-4317a.
2 Attorney General Opinion No. 2000-64.
3 Attorney General Opinion No. 82-133.